DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/860,275 filed on 04/28/2020 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 07/27/2020, 11/30/2020 and 02/26/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  

Claim 8 recites a “computer-readable storage medium” comprising an instruction that performs various functions.  The specification of the present application states that “the computer-readable storage medium, such as a ROM/RAM, a magnetic disk, or an optical disc” (see paragraph [0143]).  Such a recitation does not exclude the computer-readable storage medium from being a signal per se.  Thus, the broadest reasonable interpretation of a claim drawn to a computer-readable storage medium in view of the specification encompasses non-staturory subject matter that is unpatentable under 35 U.S.C. 101.  The examiner suggests amending the claims to recite a “non-transitory computer-readable storage medium”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the limitation “migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine and/or a second to-be-migrated virtual machine group " renders this claim as vague and indefinite.  Regarding claim, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. First, it is not clear whether the service is being carried out by one or the groups or both groups.  Furthermore, it is not clear whether the service is being migrated from the first group and the second group to the second group or from the first group to the second group.  

Claims 8 and 15 recites similar limitations as discussed above for claim 1.  Thus, claims 8 and 15 are also rejected for the reasons discussed above for claim 1. 
As per dependent claims 2-7, 9-14 and 16-20, they are also rejected based on virtue of their dependency to respective base claims 1, 8 and 15.

As per claims 6, the limitation “migrating, based on a migration granularity of each service carried by the first to-be-migrated virtual machine group, each service carried by the first to-be-migrated virtual machine group” renders this claim as vague and indefinite.  The term “migration granularity” is unclear.  For examination purpose, Examiner interprets that the service is migrated based on predefined condition.
Claims 7, 13-14 and 20 recite similar limitation as discussed above with respect to claim 6.  Claims 7, 13-14 and 20 are also rejected for the reason discussed above for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 8-11, 13-14, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Andrianov et al. (US 2020/0012510 A1) (hereinafter Andrianov) in NPL: WO2016070559A1_English_translated.pdf; “Method and Apparatus for elastic scaling of vnf”, Priority date: April 11, 2014 ) (hereinafter WO2016070559).

As per claim 1, Andrianov discloses A device upgrade method, wherein the method comprises: creating a target VNFC (virtualised network function component) by using an initial NFVI (network functions virtualisation infrastructure) resource, wherein the target VNFC comprises at least one target virtual machine, and NFVI resources occupied by the target VNFC are fewer than those occupied by a to-be-upgraded VNFC (e.g. Andrianov: [0009-0013] discloses method/system/medium having VNFM that receives request and initiates VNFC.  [Fig. 1] [0029-0033] discloses creating VNF components using NFVI resources.  Each VNFC may be implemented using a VM.  [0044-0045] [0050] discloses creating a new VNFC.  Furthermore, AAPA: [Applicant’s disclosure: Background [0003-0007]] discloses conventional technique for upgrading the earlier VNFC by using NFVI resources to create the new VNFC.); releasing an NFVI resource occupied by the first to-be-migrated virtual machine group  (e.g. Andrianov: [0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance.);  performing a first scale-out/up on the target VNFC by using an NFVI resource in a resource pool, wherein the resource pool comprises the NFVI resource obtained by releasing the first to-be-migrated virtual machine group (e.g. Andrianov: [Abstract] discloses detecting a need to scale VNFC based on the resource utilization and remaining capacity.  [0007-0008] discloses NFVO’s tasks include lifecycle management including scale-.
Andrianov does not expressly disclose wherein the target VNFC comprises NFVI resources occupied by the target VNFC are fewer than those occupied by a to-be-upgraded VNFC;  migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine and/or a second to-be-migrated virtual machine group, wherein the first to-be-migrated virtual machine group comprises some virtual machines in the to-be-upgraded VNFC, and the second to-be-migrated virtual machine group comprises a virtual machine in the to-be-upgraded VNFC except the first to-be-migrated virtual machine group; and migrating a service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up.
However, Bruun discloses creating a target VNFC (virtualised network function component) by using an initial NFVI (network functions virtualisation infrastructure) resource, wherein the target VNFC comprises at least one target virtual machine, and NFVI resources occupied by the target VNFC are fewer than those occupied by a to-be-upgraded VNFC (e.g. Bruun: [0021] [0031] discloses VNFC is created with deactivated VMs that forms resource pool.  [0045] [0057] discloses forming a VNFC and creating a number of deactivated VMs for the VNFC.  Thus, when a new VNFC is created with deactivated virtual machine uses less resources than the scaled-out VNFC with active VMs.).  Bruun further discloses performing a first scale-out/up on the target VNFC by using an NFVI resource in a resource pool (e.g. Bruun: [Abstract] [0018] [0023] [0025] [0028].).

The combination of Andrianov and Bruun does not expressly disclose migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine and/or a second to-be-migrated virtual machine group, wherein the first to-be-migrated virtual machine group comprises some virtual machines in the to-be-upgraded VNFC, and the second to-be-migrated virtual machine group comprises a virtual machine in the to-be-upgraded VNFC except the first to-be-migrated virtual machine group; and migrating a service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up.
However, WO2016070559 discloses migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine and/or a second to-be-migrated virtual machine group, wherein the first to-be-migrated virtual machine group comprises some virtual machines in the to-be-upgraded VNFC, and the second to-be-migrated virtual machine group comprises a virtual machine in the to-be-upgraded VNFC except the first to-be-migrated virtual machine group; and migrating a service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up (e.g. WO2016070559: [Abstract] discloses method and apparatus for elastic .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of migrating the service form VM of VNFC that are about to exit to VMs of the new VNFC as taught by WO2016070559 into Andrianov and Bruun because technical solution provides elastic resource expansion that avoids the impact on the ongoing service and improves availability of the VNF (See : WO2016070559 [page 8, last paragraph]).

As per claim 2, the combination of Andrianov, Bruun and WO2016070559 discloses The method according to claim 1 [See rejection to claim 1 above], wherein the performing the first scale-out/up on the target VNFC by using the NFVI resource in the resource pool comprises: adding, to the target VNFC, a new virtual machine created by using the NFVI resource in the resource pool; or expanding a capacity of a virtual machine in the target VNFC by using the NFVI resource in the resource pool (e.g. Andrianov: [Abstract] [0008-0012] discloses multi-tiered VNF scaling that includes vertical scaling of the current virtual Bruun: [Abstract] [0018-0019] [0023] [0028] [0032] discloses scaling-out the VNF by activating a number of deactivated VMs of VNFC.  Also see [Fig. 4].  WO2016070559: [page 2] “NFV’s elastic expansion technology includes horizontal-scaling and vertical-scaling.  VNF   There are two ways to adjust elastic expansion: one is horizontal adjustment, that is, adjusted by adding/deleting a virtual machine, which is scale out/in; the other is vertical adjustment, that is, by adjusting amount of resources allocated to the VM.). 

As per claim 3, the combination of Andrianov, Bruun and WO2016070559 discloses The method according to claim 2 [See rejection to claim 2 above], wherein the adding, to the target VNFC, the new virtual machine created by using the NFVI resource in the resource pool comprises: adding the new virtual machine to the target VNFC, wherein the new virtual machine is a virtual machine created by using the NFVI resource obtained by releasing the first to-be-migrated virtual machine group (e.g. Andrianov: [Abstract] [0008-0012] discloses multi-tiered VNF scaling that includes vertical scaling of the current virtual machine by allocating additional resources to the current VM, and horizontal scaling of the current VM by instantiating a new virtual machine.  [0032-0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance. Bruun: [Abstract] [0018-0019] [0023] [0028] [0032] discloses scaling-out the VNF by activating a number of deactivated VMs of VNFC.  Also see [Fig. 4].  WO2016070559: [page 2] “NFV’s elastic expansion technology includes horizontal-scaling and vertical-scaling.  VNF   There are two ways to adjust elastic . 

As per claim 4, the combination of Andrianov, Bruun and WO2016070559 discloses The method according to claim 2 [See rejection to claim 2 above], wherein the expanding the capacity of the virtual machine in the target VNFC by using the NFVI resource in the resource pool comprises: expanding the capacity of the virtual machine in the target VNFC by using the NFVI resource obtained by releasing the first to-be-migrated virtual machine group (e.g. Andrianov: [Abstract] [0008-0012] discloses multi-tiered VNF scaling that includes vertical scaling of the current virtual machine by allocating additional resources to the current VM, and horizontal scaling of the current VM by instantiating a new virtual machine.  [0032-0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance.  WO2016070559: [page 2] “NFV’s elastic expansion technology includes horizontal-scaling and vertical-scaling.  VNF   There are two ways to adjust elastic expansion: one is horizontal adjustment, that is, adjusted by adding/deleting a virtual machine, which is scale out/in; the other is vertical adjustment, that is, by adjusting amount of resources allocated to the VM.  Also see [page 4, steps 208-510].). 

As per claim 6, the combination of Andrianov, Bruun and WO2016070559 discloses The method according to claim 1, wherein the migrating the service carried by the first to-be-migrated virtual machine group to the target virtual machine and/or the second to-be-migrated virtual machine group comprises: migrating, based on a migration granularity of each service carried by the first to-be-migrated virtual machine group, each service carried by the first to-be-migrated virtual machine group (e.g. WO2016070559: [pages 8-9, claims 1, 5, 9 and 11] discloses VNF migrates the stateful service data on the VNFC under its jurisdiction to the newly created VNFC according to the preset balancing policy.  It is understood that service may be migrated from any VMs or groups of VMs of VNFC under VNF jurisdiction to other VMs of newly created VNFC.  Furthermore, VNF may migrate the service based on any equilibrium or balancing policies that may ensure load balancing between VNFCs, including but not limited to one or more of the following: a protocol for interconnecting networks between VNFCs (IP, traffic balancing, online session balancing and number of registered users, etc.).  See page 8.). 

As per claim 7, the combination of Andrianov, Bruun and WO2016070559 discloses The method according to claim 1, wherein the migrating the service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up comprises: migrating, based on a migration granularity of each service carried by the second to-be-migrated virtual machine group, each service carried by the second to-be-migrated virtual machine group (e.g. WO2016070559: [pages 8-9, claims 1, 5, 9 and 11] discloses VNF migrates the stateful service data on the VNFC under its jurisdiction to the newly created VNFC according to the preset balancing policy.  It is understood that service may be migrated from any VMs or groups of VMs  of VNFC under VNF jurisdiction to other VMs of newly created VNFC.  Furthermore, VNF may migrate the service based on any equilibrium or . 

As per claims 8-11, 13 and 14, these are medium claims having similar limitations as cited in method claims 1-4, 6 and 7, respectively.  Thus, claims 8-11, 13 and 14 are also rejected under the same rationale as cited in the rejection of rejected claims 1-4, 6 and 7, respectively.

As per claims 15-18 and 20, these are device claims having similar limitations as cited in method claims 1-4 and 6, respectively.  Thus, claims 15-18 and 20 are also rejected under the same rationale as cited in the rejection of rejected claims 1-4 and 6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM. If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

March 11, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196